DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
2.	Claim 20-22 are objected to because of the following informalities:  
Claim 20-22, in line 2: switch couples the first plate of the capacitor to the anode of the light emitting device such that
  Appropriate correction is required.



Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 5-7, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madhani et al. (Pub No. 20100243897).
Regarding claim 1, Madhani et al. discloses in figures 3A, 4, 5 and specification:
1. A method of optical pulse emission, comprising: 
during a first phase (see, paragraph [0041], here, When the first MOSFET Q1 and the second MOSFET Q2 conduct, the high voltage across a resistor R2 and a capacitor C1 is provided across the light source), charging a capacitor (see, C1, fig. 5) from a supply voltage node (see, From Power Supply, fig. 5); and 
during a second phase (see, paragraph [0037], here, the switch S2 may be closed at the start t.sub.s of the "on" time for the light source(s)), partially discharging the capacitor (inherent, due to the rise time of the current through the light source)   through a light emitting device to cause the optical pulse emission (see, D3, D4, D5, D6, fig.4 and see also, paragraph [0038]).

    PNG
    media_image1.png
    354
    588
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    593
    565
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    184
    405
    media_image3.png
    Greyscale

Regarding claim 5, Madhani et al. discloses in figures 3A, 4, 5 and specification the method of claim 1, further comprising: during the second phase, boosting a voltage stored on the capacitor (see, paragraph [0041],  here, The drive circuit may provide a square wave signal to the gate of the first MOSFET Q1 for causing the first MOSFET Q1 and the second MOSFET Q2 to conduct periodically, i.e. to open and close the switch S2a as described above).
Regarding claim 6, Madhani et al. discloses in figures 3A, 4, 5 and specification the method of claim 1, further comprising regulating a voltage at the supply voltage node (see, paragraph [0007], here, a power supply to provide a regulated direct current (DC) voltage output).
Regarding claim 7, Madhani et al. discloses in figures 3A, 4, 5 and specification the method of claim 6, further comprising generating a feedback signal for said regulating during said second phase (see, paragraph [0009], here, the current source may include a current monitor coupled to the resistor and configured to provide the current feedback).
Regarding claim 10, Madhani et al. discloses in figures 3A, 4, 5 and specification the method of claim 1, wherein partially discharging the capacitor through a light emitting device emits an optical pulse (see, 102, fig. 1) into an image scene (see, 116, 118, fig. 1), said method further 10comprising detecting a return optical pulse (see, 102, fig. 1) from the image scene.
Regarding claim 11, Madhani et al. discloses in figures 3A, 4, 5 and specification the method of claim 1, wherein, during the second phase, the capacitor is partially discharged through the light emitting device to ground (see, C1, fig. 5, here, Ci is connected to ground).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
6.	Claims 2-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Madhani et al.  above, and further in view of Hoogzaad (Pub No. 20100194274). 
	Regarding claim 2, Madhani et al. discloses the limitations of claim 1 for the reasons above.
However, Madhani et al. is silent as to the limitation of “during a third phase, further discharging the capacitor by bypassing the light emitting device”.
Hoogzaad discloses that the bypass switch (see, 12, fig. 10) in parallel to LED (see, 10, fig. 10).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to combine the limitation of “during a third phase, further discharging the capacitor by bypassing the light emitting device” of Hoogzaad with a method of optical pulse emission of Madhani et al. because this provides means to the waveform quality of a light pulse can be improved without the occurrence of current spikes.
Regarding claim 3, the modified device of Madhani et al. discloses the limitations of claim 2 for the reasons above and the third phase begins during the second phase 10such that the second phase and third phase partially overlap (inherent since these phases are related with the period of pulse emission and the falling time of current through the light source.).
Regarding claim 4, the modified device of Madhani et al. discloses the limitations of claim 3 for the reasons above and Madhani et al. also discloses that wherein the second phase begins immediately when the first phase ends (see, paragraph [0041], here, When the first MOSFET Q1 and the second MOSFET Q2 conduct, the high voltage across a resistor R2 and a capacitor C1 is provided across the light source).
7.	Claims 8-9 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Madhani et al.  above, and further in view of Lee (Pub No. 20140062317). 
	Regarding claim 8, Madhani et al. discloses the limitations of claim 1 for the reasons above.
However, Madhani et al.  is silent as to the limitation of “adjusting a variable resistance coupled in series with the light emitting device”.
Lee discloses that the driving control unit 20 increases or decreases a current flowing in the light source unit 30 according to a magnitude of the variable resistance RD to thus change brightness of the light source unit 30 (see, paragraph [0341])
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to combine the limitation of “adjusting a variable resistance coupled in series with the light emitting device” of Lee with a method of optical pulse emission of Madhani et al.  because this provides means to increases or decreases a current flowing in the light source unit.
Regarding claim 9, the modified device of Madhani et al. discloses the limitations of claim 8 for the reasons above and Lee also discloses that during the second phase, the capacitor is partially discharged through the light emitting device and a variable resistance to ground (see, paragraph [0341], here, the variable resistor RD is added between a ground terminal of the power source unit 100 and the driving control unit 20 to adjust brightness of the light source unit 30). This configuration allows for providing safe current returning feature of the LED.
Regarding claim 15, Madhani et al.  discloses the limitations of claim 1 for the reasons above.
However, Madhani et al.  is silent as to the limitation of “during the second phase, the capacitor is partially discharged through the light emitting device and a fixed resistance to ground”.
Lee discloses that when light having constant brightness is intended to be generated, a fixed resistance value may be used (see, paragraph [0341])
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to combine the limitation of “during the second phase, the capacitor is partially discharged through the light emitting device and a fixed resistance to ground” of Lee with a method of optical pulse emission of Madhani et al.  because this provides means that light having constant brightness is intended to be generated.
8.	Claims 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Madhani et al.  above.
Regarding claim 12, Madhani et al. discloses the limitations of claim 1 for the reasons above.
However, Madhani et al.  is silent as to the limitation of “the optical pulse emission caused by the second phase is comprised of optical pulses having a period of less than 1 ns”. 
It is common knowledge in the art to have optical pulses having a period of less than 1 ns in same field of endeavor for the purpose of providing the functional feature of optical sensor systems used to locate and/or image an object by detecting light reflected from the object.
Regarding claim 13, Madhani et al. discloses the limitations of claim 1 for the reasons above.
However, Madhani et al.  is silent as to the limitation of “the partial discharge of the capacitor through the light emitting device during the second phase occurs for no more than 500 ps”. 
It is common knowledge in the art to have the partial discharge of the capacitor through the light emitting device during the second phase occurring for no more than 500 ps in same field of endeavor for the purpose of providing the functional feature of optical sensor systems used to locate and/or image an object by detecting light reflected from the object.
Regarding claim 14, Madhani et al. discloses the limitations of claim 1 for the reasons above.
However, Madhani et al.  is silent as to the limitation of “method of claim 1, wherein the partial discharge of the capacitor through the light emitting device during the second phase occurs for between 250 ps to 2ns”. 
It is common knowledge in the art to have the partial discharge of the capacitor through the light emitting device during the second phase occurring for between 250 ps to 2ns in same field of endeavor for the purpose of providing the functional feature of optical sensor systems used to locate and/or image an object by detecting light reflected from the object.

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

10. 	Claim 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1- 21 of U.S. Patent No. 10,454,246. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims are obvious in this art in terms of structure and functionality. 

Patent
10,454,246
Instant Application
16/569,956
1. An optical pulse emitter, comprising: a light emitting device having a first node; a first switch coupled between the first node and an intermediate node; a second switch coupled between the intermediate node and a supply voltage node; a capacitor having a first node coupled to the intermediate node; and a control circuit configured, during a first phase, to deactivate the first switch and to activate the second switch to couple the capacitor to the supply voltage node, and configured, during a second phase, to deactivate the second switch and to activate the first switch to at least partially discharge the capacitor through the light emitting device.
1. A method of optical pulse emission, comprising: during a first phase, charging a capacitor from a supply voltage node; and during a second phase, partially discharging the capacitor through a light emitting device to cause the optical pulse emission.
1. An optical pulse emitter, comprising: a light emitting device having a first node; a first switch coupled between the first node and an intermediate node; a second switch coupled between the intermediate node and a supply voltage node; a capacitor having a first node coupled to the intermediate node; and a control circuit configured, during a first phase, to deactivate the first switch and to activate the second switch to couple the capacitor to the supply voltage node, and configured, during a second phase, to deactivate the second switch and to activate the first switch to at least partially discharge the capacitor through the light emitting device.
5. The optical pulse emitter of claim 1, wherein a second node of the capacitor is coupled to a further node, the further node being coupled to a low voltage rail via a fourth switch and to the supply voltage node via a fifth switch, and wherein the control circuit is further configured to activate the fourth switch during the first phase and to activate the fifth switch during the second phase.
16. A method of optical pulse emission, comprising: during a first phase, closing a first switch to couple a first plate of a capacitor to a supply voltage node and closing a second switch to couple a second plate of the capacitor to ground;  5at an end of the first phase, opening the first and second switches; during a second phase, closing a third switch to couple the first plate of the capacitor to an anode of a light emitting device that has a cathode coupled to ground; and during a third phase, closing a fourth switch to couple the anode of the light emitting device to the cathode of the light emitting device.


Regarding claims 2-15 and 17-22, depending claims 2-15 and 17-22 are rejected for the same reasons applied to independent claims since the limitations of depending claims 2-15 and 17-22 are in the limitations of claims 1- 21 of U.S. Patent No. 10,454,246. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims are obvious in this art in terms of structure and functionality.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Komamaki (Pub No. 20110043790) discloses the light pulse generator and optical time domain reflectometer using the same.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828